Citation Nr: 9929468	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hand and wrist 
disorder, to include carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran has active military service from September 1957 
to August 1959, and from November 1990 to June 1991.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Montgomery, Alabama 
(hereinafter RO).

The veteran's service medical records during his last period 
of active duty reveal a diagnosis of degenerative joint 
disease of the left wrist and complaints of pain in the right 
elbow with a diagnosis of right elbow tendonitis.  Within one 
year of service discharge, degenerative joint disease of the 
right elbow was shown by x-ray evidence.  The Board finds 
this medical evidence raises the issue of entitlement to 
service connection for arthritis of the left wrist, as well 
as the issue of entitlement to service connection for a right 
elbow disorder, to include arthritis.  As these issues have 
not been developed for appellate review, they are referred to 
the RO for appropriate disposition.


REMAND

By correspondence received in December 1996, the veteran 
raised the issues of entitlement to service connection for a 
right hand disorder and a right wrist disorder.  The RO 
denied these claims, recharacterized as service connection 
for carpal tunnel syndrome as secondary to the veteran's 
service-connected left wrist disorder, by a rating action 
dated in April 1997.  The veteran was notified of this 
decision in April 1997.  The veteran filed a notice of 
disagreement to this action which was received by the RO in 
July 1997.  Accordingly, appellate review of the issue of 
entitlement to service connection for a right wrist disorder 
and a right hand disorder was timely initiated.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the statement of the case and 
the supplemental statement of the case indicate that the RO 
categorized the issue as whether new and material evidence 
had been submitted to reopen the veteran's claims of 
entitlement to service connection for a right wrist disorder 
and a right hand disorder and furnished the regulations 
regarding new and material evidence.  The Board finds that 
the underlying rating decision dated in April 1997, did not 
become final. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Additionally, pertinent regulations provide for a 
grant of secondary service connection where a disability is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Accordingly, this case is remanded for the following actions:

1.  The RO should inform the veteran that 
he has the right to submit any other 
additional evidence and arguments, and 
inform the veteran of the evidence 
necessary for a well-grounded claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Evidence that would be 
beneficial in establishing a well-
grounded claim includes a medical opinion 
relating any current right wrist disorder 
and right hand disorder to service or to 
a service-connected disorder, to include 
whether a service-connected disorder has 
aggravated any current right hand or 
wrist disorder.  See Caluza, 7 Vet. App. 
at 506; see also Allen, 7 Vet. App at 
448.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a right wrist 
disorder and a right hand disorder on a 
de novo basis.  If the issue remains 
denied, the RO should provide the veteran 
and his representative with a SSOC.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












